t c summary opinion united_states tax_court steven e mendelson petitioner v commissioner of internal revenue respondent docket no 129-17s filed date steven e mendelson pro_se caitlin a homewood for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined a deficiency in and additions to petitioner’s federal_income_tax for as follows deficiency sec_6651 additions to tax sec_6651 dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure after concessions the issues for decision are whether petitioner is entitled to a self-employed health insurance deduction entitled to itemized_deductions on schedule a itemized_deductions entitled to deduct business_expenses on schedule c profit or loss from business and liable for additions to tax under sec_6651 and and a continued court rules_of_practice and procedure we round some monetary amounts to the nearest dollar 2respondent determined that petitioner received dollar_figure of taxable royalty income dollar_figure of taxable nonemployee compensation income dollar_figure of taxable dividend income dollar_figure of taxable interest_income and dollar_figure of taxable capital_gain income which he failed to report on hi sec_2013 federal_income_tax return at trial petitioner conceded receipt of all income items as determined background some of the facts have been stipulated and are so found the record consists of the stipulation of facts with attached exhibits exhibits introduced at trial and petitioner’s testimony petitioner resided in california when the petition was timely filed the facts in the record are somewhat incomplete because of the limited documentary_evidence by petitioner provided petitioner is an attorney licensed in the state of california he had a solo law practice for many years during through petitioner sustained significant business_losses and thereafter he felt psychologically unable to maintain a full-time practice petitioner closed his law office in but he continued working on cases throughout and into after the law office closed petitioner continued his practice of law and worked out of a designated office space in his home he converted an unused 168-square-foot bedroom in his big_number square-foot home into an office space the room was connected to a large closet consisting of approximately additional square feet in total the home_office took up approximately of the total living space within petitioner’s home the home_office housed two desks six two-drawer file cabinets and a bookshelf that held books and supplies petitioner continued to maintain five business telephone lines in addition to his cell phone he continued to pay independent contractors to provide paralegal and bookkeeping services for his practice the paralegal worked out of her own home and petitioner reimbursed her business_expenses petitioner also contracted with a private investigator on some cases as needed petitioner kept a general ledger and a profit and loss statement to track his business_expenses either petitioner’s paralegal or his bookkeeper would tally the ledger and handle recordkeeping for the law practice both the general ledger and profit and loss statement were created contemporaneously recording receipts and expenses petitioner failed to file a federal_income_tax return failed to pay federal_income_tax and failed to pay estimated_tax respondent using third-party payor reports determined that petitioner received and failed to report various income items respondent prepared a substitute for return sfr determining a deficiency of dollar_figure and further determined additions to tax for failure_to_file failure to pay and failure to pay estimated_tax petitioner had previously failed to file a federal_income_tax return on date respondent issued petitioner the notice reflecting the aforementioned adjustments after filing a petition with this court petitioner submitted to respondent a form_1040 u s individual_income_tax_return that a bookkeeper had prepared for him petitioner attached schedules a b c and se to the return on schedule c petitioner reported gross_receipts of dollar_figure petitioner contends he is entitled to deductions in addition to those that he reported on the return submitted to the irs after he filed his petition petitioner’s claimed deductions include a self-employed health insurance deduction of dollar_figure and schedule a itemized_deductions totaling dollar_figure petitioner also claimed schedule c expense deductions as follows expense contract labor other interest mortgage home_office fee office legal and professional services taxes and licenses passenger_automobile mileage travel meals and entertainment utilities other wells fargo fees bad_debt personal cash advances total total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 3respondent did not process the form_1040 as submitted however it was made a part of the record at trial the parties stipulated that a form 1099-misc miscellaneous income existed listing petitioner’s paralegal as the payee of dollar_figure the parties further stipulated that the following amounts were listed in the general ledger although respondent did not stipulate that these amounts were either incurred or paid dollar_figure to kaiser foundation health plan inc related to health insurance a total of dollar_figure for communications_services paid to at t dollar_figure mci dollar_figure and verizon dollar_figure dollar_figure to wells fargo bank n a wells fargo for returned check fees of dollar_figure and a bank fee for tax fee of dollar_figure dollar_figure to lexisnexis for legal research and dollar_figure to the alameda-contra costa trial lawyers association discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has not asserted or otherwise shown that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof i deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to any deduction claimed rule a 503_us_79 thus the taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 e income_tax regs see 292_us_435 if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 the failure to keep and produce appropriate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at a petitioner’s self-employed health insurance deduction sec_162 permits self-employed individuals to deduct amounts paid for health insurance as discussed above petitioner was a self-employed attorney during the year in issue petitioner submitted the general ledger for his law practice into evidence and the court has found it to be a contemporaneous business record created by petitioner’s contract employees at trial the parties stipulated that the general ledger recorded total payments to kaiser foundation health plan inc of dollar_figure covering the first three months of the year there are no recorded payments for the remainder of petitioner testified that the general ledger is incomplete and that he paid over dollar_figure in health insurance premiums each month in petitioner testified that his claimed self-employed health insurance deduction of dollar_figure is based on payments to kaiser foundation health plan inc of dollar_figure on date and dollar_figure on date each recorded in petitioner’s general ledger petitioner multiplied the march payment by in order to calculate monthly payments for the remainder of the year although we find petitioner’s testimony generally credible he has not provided sufficient substantiation for the court to estimate self-employed health insurance premiums_paid from april through date in the light of the evidence in the record we hold that petitioner is entitled to deduct dollar_figure for this item b petitioner’s itemized_deductions petitioner claims that he is entitled to dollar_figure of itemized_deductions as a general matter a taxpayer must file a return in order to elect to itemize deductions see sec_63 murray v commissioner tcmemo_2012_213 jahn v commissioner tcmemo_2008_141 aff’d 392_fedappx_949 3d cir petitioner did not file a return for tax_year while there is some evidence in the record that might substantiate a limited itemized_deduction it is not at all clear whether such an amount would exceed the standard_deduction of dollar_figure that respondent allowed accordingly we conclude petitioner is not eligible to deduct the itemized_deductions claimed on the schedule a c petitioner’s business_expense deductions sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy substantiation requirements set forth in sec_274 before those expenses will be allowed as deductions sec_274 substantiation requirements supersede the cohan test see 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 disallows deductions for travel_expenses gifts meals and entertainment as well as for listed_property as defined by sec_280f unless the taxpayer substantiates by adequate_records or corroborates by sufficient evidence the taxpayer's own statements as to the amount of the expense the time and place of the travel or entertainment or the date and description of the gift the business_purpose of the expense and the business relationship of the taxpayer to the persons entertained petitioner claimed a number of deductions related to his legal practice we will take each underlying expense in turn respondent concedes that petitioner 4the deductions were claimed on the return submitted to the irs after the petition was filed and were made a part of the record conducted a solo law practice during taxable_year in operating his business petitioner necessarily incurred certain labor costs and office expenses in the absence of adequate documentation we estimate expenses not subject_to sec_274 bearing heavily against petitioner because of his failure to maintain adequate_records see 245_f2d_559 5th cir noting that trial courts have considerable latitude in making estimates of amounts probably spent in the light of accepted practice amongst law- abiding businessmen of moral standing considering the nature and kind of records which might reasonably be kept for such expenditures cohan v commissioner f 2d pincite contract labor petitioner testified that he paid three contract laborers in relation to his legal practice during the tax_year in issue in total petitioner reported dollar_figure for contract labor on the schedule c at trial the parties stipulated the existence of a form 1099-misc issued to petitioner’s paralegal reporting dollar_figure petitioner’s staff recorded additional contract payments in petitioner’s general ledger the general ledger shows a payment of dollar_figure to petitioner’s bookkeeper on date at trial petitioner testified that this amount was paid for the preparation of forms misc for tax_year sec_2010 through the general ledger also lists two payments to a contract private investigator totaling dollar_figure in total petitioner provided some substantiation for dollar_figure of his reported contract labor expenses on the basis of petitioner’s credible testimony and contemporaneous business records we find petitioner has sufficiently substantiated contract labor expenses paid to his paralegal bookkeeper and private investigator accordingly we hold that petitioner is entitled to deduct contract labor expenses of dollar_figure for tax_year mortgage expenses and business use of home petitioner claimed three business_expense deductions related to his home_office for the tax_year a home mortgage interest_deduction a home_office fee and a deduction for office expenses petitioner claims that he is entitled to deduct on schedule c dollar_figure of other interest for home mortgage interest payments that he made in 5petitioner initially reported dollar_figure of home mortgage interest payment expenses on the schedule c submitted to the irs after he filed the petition he corrected this amount at trial the discrepancy was due to two forms mortgage interest statement that petitioner received for tax_year issued by wells fargo the lender the original form_1098 showed dollar_figure of home mortgage interest_paid on date wells fargo sent a replacement form_1098 showing dollar_figure that statement corrects the account transaction which was reported incorrectly and directs petitioner to retain this statement continued sec_280a allows a taxpayer to deduct expenses for the business use of his or her residence the expenses allocable to a home_office may be deducted only if a portion of the residence is regularly and exclusively used as the principal_place_of_business for any of the taxpayer’s trades_or_businesses sec_280a petitioner was engaged in practice as a lawyer in and operated his business exclusively out of his home petitioner testified credibly regarding his use of a designated home_office space that took up approximately of the total living space in his big_number square-foot home accordingly the court concludes that petitioner has met the requirements of sec_280a and that he is entitled to a deduction for mortgage interest in proportion to the business use of his home for dollar_figure dollar_figure petitioner additionally contends that he is entitled to a business_expense deduction of dollar_figure dollar_figure per month as a home_office fee in relation to his schedule c business while there is no provision in the code for a home_office fee petitioner did submit two alameda county secured_property tax statements into evidence the statements detail two property_tax installments of dollar_figure and dollar_figure paid in tax_year the court concludes that petitioner has shown continued along with the original for his tax records entitlement to a deduction for property taxes paid in proportion to the business use of his home for dollar_figure dollar_figure dollar_figure finally petitioner claimed a deduction for office expenses of dollar_figure on schedule c respondent contends that no amount should be allowed petitioner has provided no substantiation for the office expenses as a result petitioner has not proven that he incurred them see sec_162 accordingly we hold that petitioner is not entitled to deduct office expenses for the tax_year legal and professional services on schedule c petitioner claimed a deduction for legal and professional services of dollar_figure respondent contends that no amount should be allowed petitioner has not provided any substantiation for the reported expenses as a result petitioner has not proven that he incurred them see sec_162 accordingly we hold that petitioner is not entitled to deduct legal and professional services expenses for the tax_year taxes and licenses petitioner claims a business_expense deduction of dollar_figure for taxes and licenses most of that amount relates to dollar_figure in payments that petitioner made to the state of california employment development department edd in as listed on the general ledger the edd provides employment service programs and collects payroll_taxes in california the parties stipulated at trial that the general ledger records reflect additional licensing payments of dollar_figure to lexisnexis for legal research and dollar_figure to the alameda-contra costa trial lawyers association as we have accepted petitioner’s general ledger as a contemporaneous business record petitioner has substantiated these expenses see sec_162 accordingly we hold that petitioner is entitled to deduct dollar_figure for taxes and license expenses for the tax_year passenger_automobile expenses mileage at trial petitioner claimed a passenger_automobile expense deduction related to an estimated big_number miles of business travel in his personal car in when calculated at the standard business mileage rate of cents per mile for petitioner’s passenger_automobile expenses total dollar_figure see notice_2012_72 sec_2 2012_50_irb_673 respondent contends that petitioner is not entitled to any expense deduction for the alleged mileage driven petitioner’s passenger_automobile is listed_property under sec_280f and thus related expenses are subject_to the substantiation requirements of sec_274 for expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his own statement the amount of each use ie mileage the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or paid bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date although petitioner supplied some documentation of his business activities on a calendar he did not keep an account book a mileage log receipts or other substantiating evidence reflecting his mileage and business_purpose petitioner’s calendar does not list the location of any business events nor provide any evidence that the events actually occurred the calendar proves only that certain business activities were scheduled to occur on the basis of the record we conclude that petitioner has failed to adequately substantiate the use of his vehicle for business travel under sec_274 therefore petitioner is not entitled to deductions for use of his vehicle in travel meals and entertainment at trial petitioner estimated he was entitled to dollar_figure in business deductions for travel meals and entertainment_expenses incurred while entertaining clients and prospective clients in travel meals and entertainment are also subject_to the substantiation requirements of sec_274 petitioner did not proffer any substantiation for the claimed expense deductions at trial beyond entries on the aforementioned calendar this evidence does not meet the substantiation requirements of sec_274 therefore petitioner is not entitled to deductions for travel meals and entertainment for utilities telephone cable and internet petitioner claims business_expense deductions of dollar_figure for utilities on schedule c at trial he testified that the reported expenses were primarily related to the five telephone lines he had dedicated exclusively for business use the parties stipulated that the general ledger records a total of dollar_figure in payments to at t mci and verizon for communications_services during his testimony petitioner also contended that he was entitled to deduct one-third of his comcast bill as a business_expense because it included a secondary phone line used for faxes petitioner did not submit any evidence to substantiate either the amount of the comcast bill or the alleged business use petitioner has substantiated the reported utilities expenses to the extent that they are recorded in the general ledger see sec_162 accordingly we hold that petitioner is entitled to deduct dollar_figure for utilities expenses for the tax_year other wells fargo fees petitioner claims a business_expense deduction of dollar_figure for wells fargo fees the parties stipulated at trial that the general ledger recorded dollar_figure paid to wells fargo for returned check fees and dollar_figure to wells fargo for a bank fee for tax fee during his testimony petitioner claimed an additional expense deduction of dollar_figure dollar_figure per month in safe deposit box fees paid to wells fargo for he did not however provide substantiating evidence for this expense petitioner has substantiated the reported wells fargo fee expenses to the extent that they are recorded in the general ledger see id accordingly we hold that petitioner is entitled to deduct a total of dollar_figure for wells fargo fees for the tax_year bad_debt petitioner testified regarding personal loans to a former client and claimed a dollar_figure bad_debt deduction for his statements are corroborated by a date letter to the court from the debtor contained in the record in that letter the debtor affirms that petitioner lent him a total of dollar_figure following the financial crisis in order to support the debtor’s struggling businesses since the time of the loans the debtor and one of his companies have filed for bankruptcy and a second company was liquidated the debtor has not been able to repay any amount of the loans sec_166 allows a deduction for any debt that becomes wholly worthless within the taxable_year to deduct a bad_debt the taxpayer must establish the existence of a valid debtor-creditor relationship that the debt was created or acquired in connection with a trade_or_business the amount of the debt the worthlessness of the debt and the year in which the debt became worthless 88_tc_122 aff’d 866_f2d_852 6th cir respondent contends that petitioner has failed to establish any of these elements in this case only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs generally a debtor-creditor relationship exists if the debtor genuinely intends to repay the loan and the creditor genuinely intends to enforce repayment 55_tc_85 54_tc_905 a bad_debt is deductible only for the year in which it becomes worthless 32_tc_43 aff’d 279_f2d_368 10th cir see also hatcher v commissioner tcmemo_2016_188 at aff’d 726_fedappx_207 5th cir worthlessness of the debt is determined by an objective standard and is usually shown by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery am offshore inc v commissioner 97_tc_579 53_tc_491 aff’d 467_f2d_47 9th cir 14_tc_1282 the 6factors indicative of a bona_fide debt include whether the purported debt is evidenced by a note or other instrument any security was requested interest was charged the parties established a fixed schedule for repayment there was a demand for repayment any repayments were actually made and the parties’ records and conduct reflected the transaction as a loan see eg 204_f3d_1228 9th cir aff’g tcmemo_1998_121 see also kaider v commissioner tcmemo_2011_174 subjective belief of the taxpayer that the debt is uncollectible is insufficient to support a deduction for worthlessness 50_tc_813 aff’d per order u s tax cas cch para 9th cir sarvak v commissioner tcmemo_2018_68 at it is incumbent upon the taxpayer to show sufficient objective facts from which the court can conclude that the debt is worthless fox v commissioner t c pincite while we find both petitioner’s testimony and the letter from the debtor credible petitioner has not presented any evidence of executed notes loan documents collateral or security that would establish the amounts of the loans and when they were created nor has petitioner claimed that he agreed to a schedule for repaying the loans or that he ever demanded repayment therefore the court has no basis on which to determine whether bona_fide debt was created or that the parties intended to enter into a genuine debtor-creditor relationship additionally petitioner has failed to present any objective evidence that the alleged debts became worthless in petitioner testified only as to his subjective belief and he further testified that if the debtor were able to pay he would accept payment for the debt owed in the future the letter similarly does not establish that the debts became worthless in as of the date of the letter the debtor stated that he is beginning to have some success in business and that it weighs heavily on my heart that i haven’t been able to repay the loans this letter appears to indicate a present intent to repay the loans in the future for these reasons we conclude that petitioner is not entitled to deduct any amount related to the bad_debt for tax_year personal cash advances petitioner offered vague testimony regarding dollar_figure of his personal funds that he advanced to his law practice in tax_year a number of entries in the general ledger labeled sem petitioner’s initials corroborate the advancement of funds throughout the year in issue petitioner however has not provided a valid legal theory as to why the advances should be treated as deductible business_expenses petitioner has failed to establish that any advances made to the business in represent debt or a scenario that would provide a basis for deductibility for these reasons petitioner is not entitled to a deduction for his personal funds advanced to his law practice in ii additions to tax initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax is equal to of the amount of tax on the return if the failure is not for more than one month with an additional to be added for each month or partial month during which the failure_to_file continues not to exceed in the aggregate sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the requirement in sec_6751 does not apply to the additions to tax in issue 8if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 petitioner was required to file hi sec_2013 form_1040 by date because his gross_income for exceeded his filing threshold and respondent had not granted him an extension of time to file see sec_6012 sec_6072 sec_6081 petitioner did not do so respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax unless an exception applies see higbee v commissioner t c pincite ruggeri v commissioner tcmemo_2008_300 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed determined with regard to any extension of time for payment unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax is equal to of the amount of tax_shown_on_the_return if the failure is not for more than one month with an additional to be added for each month or partial month during which the failure to pay continues not to exceed in the aggregate 9the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 respondent submitted a copy of the sfr that he prepared for petitioner petitioner did not pay hi sec_2013 federal_income_tax as shown on the sfr by date see 127_tc_200 aff’d 521_f3d_1289 10th cir hawkins v commissioner tcmemo_2008_168 respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax unless an exception applies see higbee v commissioner t c pincite ruggeri v commissioner tcmemo_2008_300 c exceptions to the sec_6651 and additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure_to_file timely the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that he exercised ordinary business care and prudence in providing for payment of his tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he paid the tax on the due_date sec_301_6651-1 proced admin regs in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence consideration will be given to all of the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in view of the income or other_amounts he she could at the time of the expenditures reasonably expect to receive before the date prescribed for the payment of the tax see id from through petitioner sustained business_losses and determined he could not continue his full-time law practice he testified about an inability to keep track of records while winding up the practice in addition to some recordkeeping errors by his contract staff while gathering evidence for trial according to petitioner he was not psychologically fit to perform necessary business duties in while petitioner testified that it was never his intention to not pay taxes he just sort of fell apart and found himself incapable of doing so the court recognizes that petitioner had some difficult work and personal circumstances during the year in issue the court concludes however that these circumstances do not give rise to a reasonable_cause defense petitioner continued to work on his remaining legal cases during and there is no evidence that he was unable to provide satisfactory legal services the court has consistently held that if a taxpayer is able to continue his her business affairs despite an illness or incapacity then the illness or incapacity does not establish reasonable_cause ruggeri v commissioner slip op pincite and cases cited thereat hazel v commissioner tcmemo_2008_134 jordan v commissioner tcmemo_2005_266 slip op pincite and cases cited thereat similarly the court has also held that a taxpayer’s selective incapacity or inability to meet his her tax obligations when he she can conduct normal business activities does not establish reasonable_cause jordan v commissioner slip op pincite wright v commissioner tcmemo_1998_224 aff’d without published opinion 173_f3d_848 2d cir consequently respondent’s determinations regarding the sec_6651 and additions to tax are sustained d sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment10 for the period of the underpaymentdollar_figure the addition_to_tax is also calculated with reference to four required_installment payments sec_6654 wheeler v commissioner t c pincite each required_installment of estimated income_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of of the tax shown on the taxpayer’s return for the year or of the taxpayer’s tax for the year if no return is filed or of the tax_shown_on_the_return for the immediately preceding year if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner t c pincite in his notice_of_deficiency respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for for failure to make timely estimated_tax payments petitioner was required to file hi sec_2013 form_1040 by date but he did not do so in addition petitioner agrees that he did not a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 11the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 make any estimated income_tax payments for respondent also introduced evidence that petitioner did not file a return for the tax_year therefore respondent has met his burden under sec_7491 to show that petitioner had a required_annual_payment under sec_6654 but did not make any estimated_tax payments and that he is liable for the addition_to_tax unless an exception applies see holloway v commissioner tcmemo_2012_137 e exceptions to the sec_6654 addition_to_tax there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 the first exception does not apply in this case although he did not file a tax_return petitioner has conceded that his tax for that year was greater than dollar_figure neither does the second exception apply at trial petitioner argued that he could not have made any estimated payments because when they were due he had not submitted his tax_return for tax_year and thus didn’t know the amount of estimated pay for the record corroborates that petitioner did not file a return for the tax_year for this reason petitioner has failed to show that he falls within the sec_6654 exception to the addition_to_tax for failure to pay estimated_tax see 75_tc_1 generally no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled12 in either the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not willful neglect sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by 12the term disabled includes a significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 aff’d without published opinion 70_f3d_637 d c cir see also jones v commissioner tcmemo_2006_176 meyer v commissioner tcmemo_2003_12 taxpayer’s severe health problems and mental condition incapacitated him thus a sec_6654 exception was applicable reason of casualty disaster or other unusual circumstances the imposition of the addition_to_tax would be against equity or good conscience sec_6654 despite his personal conclusion that he was unable to continue his law practice petitioner has not established a disability within the meaning of sec_6654 he also has not established a casualty a disaster or other unusual circumstances on account of which the imposition of the sec_6654 addition_to_tax would be against equity or good conscience consequently respondent’s determination with regard to the sec_6654 addition_to_tax is sustained we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
